DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. A filtering device comprising: a filter tank comprising a first sidewall and a second sidewall opposed to each other; a first drum filter comprising a first end portion supported on the first sidewall and a second end portion supported on the second sidewall; a cantilever second drum filter comprising an end portion on the supported side supported on the first sidewall; a communicating part formed between an end portion of the second drum filter on the non-supported side and the second sidewall; a drive mechanism configured to rotate the first drum filter and the second drum filter; a first jetting section configured to jet a fluid against an outer circumferential surface of the first drum filter; a second jetting section configured to jet the fluid against an outer circumferential surface of the second drum filter; and a conveyor configured to discharge the sludge inside the filter tank to the outside of the filter tank.

2. The filtering device of Claim 1, wherein an upper part of the first drum filter is exposed at a fluid surface of a fluid inside the filter tank, and the first jetting section jets the fluid from above against the outer circumferential surface of the first drum filter emerging from the fluid surface.

3. The filtering device of Claim 2, wherein the first jetting section jets the fluid in a tangential direction of the outer circumferential surface of the first drum filter.

4. The filtering device of Claim 1, wherein an upper part of the second drum filter is exposed at a fluid surface of a fluid inside the filter tank, and the second jetting section jets the fluid from above against the outer circumferential surface of the second drum filter emerging from the fluid surface.

5. The filtering device of Claim 4, wherein the second jetting section jets the fluid in a tangential direction of the outer circumferential surface of the second drum filter.

6. The filtering device of Claim 1, further comprising a fluid inflow part formed between the first drum filter and the second drum filter, and flow promoting means provided on the fluid inflow part for moving the fluid in the vicinity of the fluid surface of the fluid inflow part toward the communicating part.

7. A filtering device comprising: a filter tank comprising a first sidewall and a second sidewall opposed to each other; a flow path configured to supply a fluid containing therein an object to be removed to the filter tank; a sludge takeout path formed between a discharging section provided at a position higher than a fluid surface of the filter tank and a bottom portion of the filter tank; a conveyor comprising a lower part moving from the sludge takeout path toward the discharging section; a first drum filter comprising a first end portion supported on the first sidewall and a second end portion supported on the second sidewall and configured to filter the fluid supplied from the flow path to the filter tank; a cantilever second drum filter comprising an end portion on the supported side supported on the first sidewall, arranged between the first drum filter and the sludge takeout path, and configured to filter the fluid inside the filter tank; a fluid inflow part formed between the first drum filter and the second drum filter and communicating with the fluid flow path on the lower surface side of the first drum filter; a communicating part formed between an end portion of the second drum filter on the non-supported side and the second sidewall and communicating with the fluid inflow part; a fluid-retention part communicating with the communicating part and facing the sludge takeout path; a drive mechanism configured to rotate the first drum filter and the second drum filter; a first jetting section configured to jet a fluid against an outer circumferential surface of the first drum filter; and a second jetting section configured to jet the fluid against an outer circumferential surface of the second drum filter.

8. The filtering device of Claim 7, wherein an upper part of the first drum filter is exposed at a fluid surface of the fluid inside the filter tank, and the first jetting section jets the fluid from above against the outer circumferential surface of the first drum filter emerging from the fluid surface.

9. The filtering device of Claim 8, wherein the first jetting section jets the fluid in a tangential direction of the outer circumferential surface of the first drum filter.

10. The filtering device of Claim 7, wherein an upper part of the second drum filter is exposed at a fluid surface of a fluid inside the filter tank, and the second jetting section jets the fluid from above against the outer circumferential surface of the second drum filter emerging from the fluid surface.

11. The filtering device of Claim 10, wherein the second jetting section jets the fluid in a tangential direction of the outer circumferential surface of the second drum filter.
fluid inflow part toward the communicating part, the flow promoting means being provided on the fluid inflow part formed between the first drum filter and the second drum filter.

It is unclear what is intended by the various “parts” and “paths” recited in the claims. It is believed that the various “parts” may not be physical structure, and that the “paths” would be more clearly defined by structure. Some examples are emphasized above.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claims 1-12 employ the term “communication,” “communicating,” or some variant thereof, without specifying the nature of the communication.  Absent a clear recitation of the nature of communication and the structure attendant therewith, a claim is indefinite. The metes and bounds of patent protection sought are not clearly ascertainable.  Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.
In order to overcome this rejection, Applicant may wish to consider, the language; a (passage, channel path) placing A in “fluid communication” with B.  Of 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) or “mechanism” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) “mechanism” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Election/Restrictions
Applicant’s election without traverse is acknowledged.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776